Citation Nr: 9901735	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-29 030A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left thigh shell 
fragment wound residuals, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
The Board of Veterans Appeals (Board) remanded this case in 
November 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in effect, that his left thigh shell 
fragment wound residuals are more disabling than currently 
rated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the evidence supports the grant of a 30 
percent rating for left thigh shell fragment wound residuals.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veterans claim has been obtained by the RO.  

2.  The veterans left thigh shell fragment wound residuals 
are manifested by moderately severe, but not severe, muscle 
injury and a nontender scar.  



CONCLUSION OF LAW

A 30 percent rating is warranted for left thigh shell 
fragment wound residuals.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.71a, 4.73, 
Codes 5251, 5252, 5253, 5256, 5314 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans service medical records show that he sustained 
a left thigh shell fragment wound in Vietnam in February 
1970.  There was no artery or nerve involvement.  He was 
evacuated for convalescence and physical therapy.  The wound 
was debrided and he was hospitalized for ten days.  In 
November 1970, he was seen for complaints of shrapnel wound 
residuals.  On examination for separation from service, a 
three inch left thigh scar was noted.  

Records of VA medical treatment from January to May 1995, 
show the veteran complained of pain in his left thigh of 22 
years duration, increasing in severity over the past 5 
years.  His left thigh scar bulged in certain positions.  X-
rays revealed slight changes in the mid left femur and three 
small metallic foreign bodies in the soft tissue, which were 
thought to be probably from an old injury.  

Records of March 1995 to September 1997 treatment of the 
veteran by Peter W. Squire, M.D., include a March 1995 note 
that x-rays revealed some thickening of the cortex of the 
lateral aspect of the left femur.  There was a defect in the 
fascia of the left thigh.  In May 1996, it was noted that 
there was bulging of the left thigh muscle.  Straight leg 
raising and deep tendon reflexes were normal.  

In an April 1995 letter, Dr. Squire reported treating the 
veteran for complaints of pain in the lateral aspect of his 
left leg.  The femur was intact, without fracture or lesion, 
and there was good circulation in the left lower extremity.  

On May 1995 VA examination, the veteran complained of left 
thigh pain in the area of the shell fragment wound.  His gait 
was normal.  He had a faintly visible scar in the left 
lateral thigh which was asymptomatic.  Adjacent to the scar, 
in an area of the quadriceps femoris lateralis, was a bulge 
of muscle herniation about 3 inches long, which could be 
reproduced at will on pressure and was otherwise 
asymptomatic.  On palpation, he had nearly an inch of atrophy 
4 inches above the knee, compared to the right quadriceps.  
The diagnoses included left thigh gunshot wound with lateral 
quadriceps femoris lateralis herniation, and asymptomatic, 
faint, left thigh scar.  

In a July 1995 rating decision, the RO awarded service 
connection for left thigh shell fragment wound residuals and 
assigned a 10 percent rating.  

On June 1997 VA orthopedic examination of the veteran, it was 
noted that there was no swelling or deformity of the knee or 
hip and there was full range of motion of the left knee and 
left hip.  There was no bone or joint involvement from the 
left thigh shell fragment wound.  On June 1997 VA muscles 
examination, the veteran reported that he walked three miles 
a day as a letter carrier and that his left thigh pain had 
increased over the past three years.  Muscle Group (MG) XIV 
was penetrated, but there was no significant tissue loss.  
There was a three inch, well-healed wound and surgical scar 
on the anterior aspect of the left thigh.  There were no 
adhesions, and no damage to tendons, bones, joints, or 
nerves.  There was good strength.  Standing, there was a 4 
inch by 1 inch muscle herniation in the area of the wound and 
scar.  There was no significant weakening and no excessive 
fatigability or incoordination.  The diagnosis was left thigh 
shrapnel fragment wound with involvement of MG XIV.  

An August 1997 record of medical treatment by Dr. Greg Nelson 
notes the veteran complained of occasional left leg numbness.  
He had full range of hip and knee motion, a well-healed 
incision, and no redness or erythema.  

In a September 1997 letter to the veteran, his employer 
indicated that based on an opinion by Dr. Squire, the 
veterans lunch break would be extended to reduce fatigue 
associated with his left leg.  

At a hearing in September 1997, the veteran testified that, 
after he was hospitalized in service following his left thigh 
wound, he underwent a month to six weeks of additional 
therapy.  He was employed as a letter carrier, walked a great 
deal during his work day, and had shooting pains in his left 
leg.  The veteran acknowledged that his left thigh scar was 
not tender, but his leg went dead on one occasion, and a 
substitute had to be dispatched to complete his letter 
carrier route.  

In an April 1998 letter, Dr. Squire noted that the veterans 
left thigh bulged when he walks.  Dr. Squire understood that, 
as a letter carrier, the veteran walks some 12 to 14 miles a 
day.  Due to left leg weakness and discomfort which increase 
with use, he had to take a longer break in the middle of the 
day.  On April 1998 evaluation by Dr. Squire, the veteran 
continued to complain of left leg weakness and pain in the 
lateral aspect of his left thigh.  Dr. Squire opined that the 
pain was increased by activity such as walking.  

In a July 1998 letter, the veteran indicated that, when he 
walked, his left thigh scar bulged out, and retracted when he 
places his weight on his left leg.  This bulging had become 
more painful and caused him to walk with a limp.  He stated 
that due to fatigue, he did not have full strength in his 
left leg.  

Analysis

The veterans claim that his left thigh shell fragment wound 
residuals have increased in severity is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(b).  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d).  

The United States Court of Veterans Appeals has held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Although the criteria 
for rating muscle injuries were amended effective July 3, 
1997, the criteria in Diagnostic Code 5314 remain unchanged.  
The veterans left thigh shell fragment wound residuals may 
be rated either under the criteria for rating muscle injuries 
or based on limitation of motion, whichever is most favorable 
(but not both, since that would constitute pyramiding).  

Under Diagnostic Code 5314, a 10 percent rating is warranted 
for moderate injury.  A 30 percent rating requires moderately 
severe injury, and a 40 percent rating requires severe 
injury.  38 C.F.R. Part 4, Code 5314.  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. Part 4, Code 5251.  Limitation 
of flexion of the thigh to 45 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that flexion be limited 
to 30 degrees.  A 30 percent rating is warranted where 
flexion is limited to 20 degrees, and a 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
Part 4, Code 5252.  Limitation of rotation of either thigh 
warrants a 10 percent rating when toe-out of the affected leg 
cannot be performed to more than 15 degrees.  Limitation of 
adduction of the thigh also warrants a 10 percent rating when 
the legs cannot be crossed due to the limitation.  And, 
limitation of abduction of the thigh warrants a 20 percent 
rating when motion is lost beyond 10 degrees.  38 C.F.R. 
Part 4, Code 5253.  

Under Diagnostic Code 5256, favorable ankylosis of either 
knee warrants a 30 percent rating.  Ankylosis is considered 
favorable when the knee is fixed in full extension, or in 
slight extension at an angle between zero and 10 degrees.  A 
40 percent rating requires that the knee be fixed in flexion 
at an angle between 10 and 20 degrees.  38 C.F.R. Part 4, 
Code 5256.  

The veterans left thigh shell fragment wound was a deep 
penetrating wound, with retained metallic fragments.  It 
required debridement and extended hospitalization.  There are 
clinical findings of muscle atrophy and herniation and a 
nontender scar.  The veteran complains that he has left thigh 
pain which increases on use; and there is evidence that the 
wound residuals cause impairment in the veterans work as a 
letter carrier.  

The history of the injury and recovery and the current 
clinical findings reflect moderately severe MG XIV injury, 
warranting a 30 percent rating.  There was no bony injury, 
and no prolonged infection.  Nor do the clinical findings 
reflect the degree of disability outlined in the description 
of severe muscle injury above.  Consequently, a rating in 
excess of 30 percent is not warranted.  

Considering alternative rating based on limitation of motion, 
it is noteworthy that the next higher, 40 percent rating 
would be warranted for ankylosis of the knee (Code 5256) or 
for limitation of extension to 30 degrees (Code 5261).  The 
range of motion here has been described as full; and 
certainly any limitation of motion is no greater than slight.  
Consequently, an alternative rating based on limitation of 
motion would be of no benefit to the veteran.  


ORDER

A 30 percent rating for left thigh shell fragment wound 
residuals is granted, subject to the regulations governing 
payment of monetary awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
